Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Status of Claims
	Claims 1-8, 10-20, and 22-23 were previously pending and subject to the final office action mailed March 16th, 2022. In the RCE, submitted June 17th, 2022, claims 1-2, 5-8, 11, 13-14, and 16-19 were amended, and no new matter was added. Therefore, claims 1-8, 10-20, and 22-23 are currently pending and subject to the following Non-Final office action.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on June 17th, 2022, have been fully considered and each argument will be respectfully address in the following non-final office action.


Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 9-12 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-8, 10-20, and 22-23 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this non-final office action. 
	On pages 10-11 of the Response, the Applicant argues the “abstract ideas recited in claim 1 are integrated into a practical application”, “The method of claim 1 improves the efficiency of a computing system for determining the optimized number of transportation vessels for an enterprise system”, “claim 1 describes a method which predicts the number of transportation vessels needed to deliver inventory to a plurality of locations, while ensuring capacity exists to a predetermined service level and optimizing both the number of transportation vessels and how the transportation vessels are distributed among a set of route, given the fixed transportation vessel capacity and the anticipated demand”, “method of claim 1 improves the narrow technical field of dynamically managing transportation vessels within a retail enterprise system”, “the claimed method improves the modeling anticipated demand to predict the number of transportation vessels need more accurately for particular clusters and routed within the clusters”, “aggregating historical shipment information to generate an anticipated demand curve and determining inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling […] this assessment improves the dynamic selection for routes vessels across the plurality of clusters and, accordingly, the accuracy of the determined optimized number of transportation vessels”. 

	The Examiner respectfully disagrees that the amended claim features for aggregating historical shipment information to generate an anticipated demand curve, determining inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand curve, and by dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based on the inventory demand do not reflect an improvement to a technological environment (the computing system). The Applicant argues that these features improve the technical field of dynamically managing transportation vessels by improving the dynamic selection for routes vessels across a plurality of clusters and, accordingly, the accuracy of the determined optimized number of transportation vessels. These amended claim features are considered, at best, an improvement to the judicial exception itself. In particular, these features reflect an “improvement” and more efficient manner to perform the claimed commercial interactions and mental process of collecting information, analyzing the information, and displaying a result of the collection and analysis information. The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)).
	The software tool, computing system, and features for automatically performing the judicial exception are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (see MPEP 2106.04(d)(I)). As such, the claimed features for selecting optimized routes and determining the number of transportation vessels more efficiently by aggregating historical shipment information to generate an anticipated demand curve, determining inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand curve, and  dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based on the inventory demand are considered to be a part of the judicial exception and are merely claimed as being integrated using generic computing components. Accordingly, the claims do not reflect an improvement to technology and do not recite any additional elements that integrate the judicial exception into a practical application. 

	On pages 11-12 of the Response, the Applicant argues “the additional elements of claim 1 provide significantly more than the abstract ideas, because claim , as amended, represent a non-routine improvement to the narrow technical field of management transportation vessels within a supply chain network”, “Applicant respectfully asserts that the method of claim 1 goes beyond well-understood, routine, and conventional functionality”; “the pending claims provide specific claim limitations that illustrate a particular way for dynamically managing transportation vessels”, “the claimed elements are not taught by the prior art of record. For example, it is unconventional to segment a transportation network into a plurality of clusters of retail enterprise nodes based at least in part on at least one multi-point route”; “In contrast, conventional solutions cluster locations based point to point metrics such as distance or travel time”; “Additionally, the steps for “aggregating historical shipment information to generate an anticipated demand curve […] are not well-understood, routine, or conventional”, “Therefore, it  is respectfully submitted tat the additional elements of claim 1, as representative, amount to significantly more than an abstract idea”. 
	The Examiner respectfully disagrees that the additional elements of the amended claims provide significantly more than the abstract ideas. Although the Applicant argues that the claimed features of claim 1 are not taught by the prior art of record and are, therefore, not well-understood, routine, or conventional, the Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)). Furthermore, the Examiner notes “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities” (MPEP 2106.05(d)). Accordingly, the Examiner has evaluated the claims to determine whether there are any additional elements that are considered to be well-understood, routine, or conventional. 
	The additional elements recited in claim 1 include a software tool, a computing system, features for automatically performing the judicial exception using a computing system (automatically segmenting a transportation network, automatically determining a number of transportation vessels to meet the predetermined service level), and features for transmitting data over a network (receiving inputs at a software tool). Of these additional elements, the feature for transmitting data over a network is considered to be an additional element directed towards insignificant extra-solution activity and is found to recite well-understood, routine, and conventional activity. The courts have recognized that receiving or transmitting data over a network is a well-understood, routine, and conventional function when claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)). The software tool, computing system, and feature for automatically performing the judicial exception are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for automatically performing the judicial exception are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). As such, Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.



Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 12-14 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-8, 10-20, and 22-23 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 25 of this non-final office action. 
	On pages 12-14 of the Response, the Applicant argues that no combination of the cited prior art of record teach or suggest each and every element of the amended independent claims and their dependents. In view of the amendments to the claims, the Examiner has set forth an amended §103 rejection that may be found starting on page 25 herein.  




















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-8, 10, and 22-23 are directed to a method (i.e. a process), claims 11-17 are directed to a system (i.e. a machine), and claims 18-20 are directed to a computer-readable medium (i.e. a manufacture). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-8, 10-20, and 22-23 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. 

	Claim 1 recites, in part:
Receiving […] inputs related to historical transportation vessel usage, the inputs including historical transit times between a plurality of retail enterprise nodes in a supply chain, and capacity of at least one predetermined transportation vessel type; 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

[…] segmenting a transportation network into a plurality of clusters of retail enterprise nodes of the plurality of retail enterprise nodes in the supply chain, each of the clusters of retail enterprise nodes being identified based at least in part on a historical route frequency among the plurality of retail enterprise nodes and including at least one distribution center and a plurality of retail stores;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

for each cluster of the plurality of clusters, identifying each of a plurality of historical routes among the plurality of retail enterprise nodes that are included in the cluster;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Aggregating historical shipment information to generate an anticipated demand curve; and determining inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand curve;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). 

dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on the inventory demand for each of the plurality of retail enterprise nodes within the transportation network, the inputs, and the plurality of historical routes, wherein the at least one of the optimized routes is an optimized multi-point route;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

[…] determining an optimized number of transportation vessels to meet a predetermined service level based at least in part on the dynamically selected optimized routes. 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Thus, claims 1 and 2-8,10, and 22-23 by virtue of dependence, recite a judicial exception. Further, the following claims recite an additional judicial exception. 

Claim 2 recites, in part, “wherein the historical transit times between the plurality of locations includes a backhaul time between a last receiving retail store of the plurality of retail stores and the at least one distribution center”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 3 recites, in part, “wherein the optimized route is further based on a predetermined service level”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 4 recites, in part, “wherein the predetermined service level is at least 98%”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 5 recites, in part, “wherein […] segmenting a transportation network into a plurality of clusters of retail enterprise nodes further includes: receiving a new retail enterprise node; identifying at least one cluster, the at least one cluster capable of including the new retail enterprise nodes;  36Attorney Docket No.: 16386.0206USI1-201902920generating a new route including the new retail enterprise nodes; and generating a set of outputs including the new route, an estimated minimum route length and an estimated maximum route length”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 6 recites, in part, “wherein […] segmenting a transportation network into a plurality of clusters of retail enterprise nodes further includes: identifying all retail enterprise node combinations that have occurred in the past year and identifying historical clusters; identifying routes taken for each historical cluster and generating historical routes; generating a set of outputs including a historical route frequency, a minimum historical route length, and a maximum route length”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 7 recites, in part, “wherein the inventory demand comprises a daily inventory demand”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 8 recites, in part, “wherein dynamically selected optimized routes are further based on constraints selected from retail store demand, and network configuration”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 10 recites, in part, “wherein determining the number of transportation vessels is based at least in part on determining the optimal capacity of the transportation vessels”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 22 recites, in part, “wherein the inputs are dynamic and continuously received and updated […]”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 11 recites, in part:
Receive inputs related to historical transportation vessel usage, the inputs including historical transit times between a plurality of retail enterprise nodes in a supply chain, and capacity of at least one predetermined transportation vessel type
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

[…] segment a transportation network into a plurality of clusters of retail enterprise nodes of the plurality of retail enterprise nodes in the supply chain, each of the clusters of retail enterprise nodes being identified based at least in part on a historical route frequency among the plurality of retail enterprise nodes and including at least one distribution center and a plurality of retail stores;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

for each cluster of the plurality of clusters, identify each of a plurality of historical routes among the plurality of retail enterprise nodes that are included in the cluster;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 


Aggregate historical shipment information to generate an anticipated demand curve; and determine inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand curve;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). 

and dynamically select optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on the inventory demand for each of the plurality of retail enterprise nodes within the transportation network, the inputs, and the plurality of historical routes;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

[…] determine an  optimized number of transportation vessels to meet a predetermined service level based at least in part on the dynamically selected optimized routes.
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Thus, claims 11 and 12-17, by virtue of dependence, recite a judicial exception. Further, the following claims recite an additional judicial exception. 

Claim 12 recites, in part, “wherein the optimized routes are further based on stochastic inputs that are received […], the stochastic inputs based at least in part on the historical transportation vessel usage, historical transit times, and backhaul times”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 13 recites the same judicial exception as discussed above with regard to claim 5.

Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 14 recites the same judicial exception as discussed above with regard to claim 6.

Claim 17 recites, in part, “receiving a set of constraints selected from among retail store demand, location delivery window, transportation cost, and network configuration, and wherein the dynamically selected optimized routes is further based on the constraint”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 18 recites, in part:
Receiving […] inputs related to historical transportation vessel usage, the inputs including historical transit times between a plurality of retail enterprise nodes in a supply chain, and capacity of at least one predetermined transportation vessel type; 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

[…] segmenting a transportation network into a plurality of clusters of retail enterprise nodes of the plurality of retail enterprise nodes in the supply chain, each of the clusters of retail enterprise nodes being identified based at least in part on a historical route frequency among the plurality of retail enterprise nodes and including at least one distribution center and a plurality of retail stores;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

for each cluster of the plurality of clusters, identifying each of a plurality of historical routes among the plurality of retail enterprise nodes that are included in the cluster;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Aggregating historical shipment information to generate an anticipated demand curve; and determining inventory demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand curve;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical calculations (see MPEP 2106.04(a)(2)(I)). 

dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on the inventory demand for each of the plurality of retail enterprise nodes within the transportation network, the inputs, and the plurality of historical routes;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
[…] determining an optimized number of transportation vessels to meet a predetermined service level based at least in part on the dynamically selected optimized routes. 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recited concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Thus, claims 18 and 19-20, by virtue of dependence, recite a judicial exception. Further, the following claims recite an additional judicial exception. 

Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 19 recites the same judicial exception as discussed above with regard to claim 5.

Claim 20 recites limitations that are substantially similar and analogous to those recited in claim 12. Thus, claim 20 recites the same judicial exception as discussed above with regard to claim 12.


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-8, 10, and 22-23 recite additional elements of a software tool, a computing system, features for automatically performing the judicial exception using a computing system (automatically segmenting a transportation network, automatically determining a number of transportation vessels to meet the predetermined service level), and features for transmitting data over a network (receiving inputs at a software tool).  The software tool, computing system, and feature for automatically performing the judicial exception are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the features for automatically performing the judicial exception are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). 

	Claims 11-17 recite additional elements of a computing system, data store, processor, memory, processor executable instructions, features for automatically performing the judicial exception using a computing system (automatically segmenting a transportation network, automatically determining a number of transportation vessels to meet the predetermined service level), and features for transmitting data over a network (receiving inputs by the processor).  The computing system, data store, processor, memory, features for automatically performing the judicial exception, and processor executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the features for automatically performing the judicial exception are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).

	Claims 12 and 20 recite the additional elements of a stochastic database.  The stochastic database is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 15 recites the additional elements of a user interface providing a selectable view of the optimized number of transportation vessels required to meet a predetermined service level and features for transmitting data over a network (outputting the selectable view including the information associated with the number of transportation vessels required). The user interface providing the selectable view is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 16 recites the additional elements of a user interface providing a selectable view of the clusters of retail enterprise nodes and the selected optimized route, and features for transmitting data over a network (outputting the selectable view including the information associated with the clusters of retail enterprise nodes and optimized routes). The user interface providing the selectable view is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 18-20 recite additional elements of a computing system, non-transitory computer-readable medium, computer-executable instructions, a software tool, features for automatically performing the judicial exception using a computing system (automatically segmenting a transportation network, automatically determining a number of transportation vessels to meet the predetermined service level), and features for transmitting data over a network (receiving inputs at a software tool).  The computing system, non-transitory computer-readable medium, computer-executable instructions, features for automatically performing the judicial exception, and software tool are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the features for automatically performing the judicial exception are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).

	Claim 23 recites the additional elements of a database cluster configured to automatically perform the judicial exception (determining the number of transportation vessels). The database cluster and features for automatically performing the judicial exception are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for automatically performing the judicial exception are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the computing system, non-transitory computer-readable medium, computer-executable instructions, software tool, data store, processor, memory, processor executable instructions, stochastic database, user interface, database cluster, features for automatically performing the judicial exception using a computing system, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-8, 10-20, and 22-23 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-21 are merely left with a computing system, non-transitory computer-readable medium, computer-executable instructions, software tool, data store, processor, memory, processor executable instructions, stochastic database, user interface, database cluster, features for automatically performing the judicial exception using a computing system, and features for transmitting data over a network. 
	Claims 1-8, 10-20, and 22-23 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-8, 10-20, and 22-23 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The computing system, non-transitory computer-readable medium, computer-executable instructions, software tool, data store, processor, memory, processor executable instructions, stochastic database, database cluster, features for automatically performing the judicial exception using a computing system, and user interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for automatically performing the judicial exception using a computing system are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-8, 10-20, and 22-23, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-8, 10-20, and 22-23 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-8, 10-20, and 22-23 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 10-11, 13, 17-20, and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li. 

Claim 1: Balva teaches the following:
Receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs including historical transit time between a plurality of retail enterprise nodes in a supply chain, capacity of at least one predetermined transportation vessel type, and historical routes including one or more multi-point routes;
	Balva teaches “embodiments will be operated in a computing environment that may be operated by, or on behalf of, a service provider or entity, such as a rideshare provider or other such enterprise […] system includes computerized devices […] device may also include a number of software applications, modules, services, or other elements located in memory, including an operating system and various application programs” (¶ [0071]). 
	Further, Balva teaches “approaches for selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests […] the cargo delivery request can related to the delivery of animals, packages, or other objects, from an origination location to a destination location […] There may be several different types of vehicles available, each of which may be particularly advantageous (e.g., efficient) for a certain type of route” (see abstract); “In various embodiments, the transportation of cargo can exhibit a variety of patterns as well. In some embodiments, cargo may all originate from one or a few central distribution centers, such as a post office, a store, an office or warehouse, and the like, and be delivered to the same for different destinations” (¶ [0024]); “Historical route data for a plurality of previously-requested routes may be collected, in which each previously-requested route is either a passenger request or a cargo request […]  future demand involving passenger requests and cargo requests can be predicted using the historical route data […]  vehicles may include different types of vehicles, including passenger-only vehicles which are only used to serve passenger requests, cargo-only vehicles which are only used to serve cargo delivery request” (¶ [0016]); “simulator 502 can obtain relevant data from a historical demand data repository 504” (¶ [0049]); “historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand” (¶ [0059]); “historical data for a service area (i.e., a defined geographical region) can include information about the rides requested, including origin and destination location […] types of vehicles or service requested […] the type of rider (human, animal, package, etc.) and the type or amount of capacity needed to accommodate that rider […]  historical data can also include data for the actual demand, including which routes were actually assigned and delivered, including the individual trips or segments, as well as timing […]  performance data, such as the timeliness, number of miles incurred, amount of time incurred” (¶ [0060]); “rideshare service offers routes using at least one type of vehicle […] Various types of vehicles with different amounts or configurations of capacity may be available and can be selected for routes accordingly” (¶ [0020]).  
	Further, Balva teaches “the historical data for a service area (i.e., a defined geographical region) can include information about the rides requested […] It can also include information associated with those requests, such as maximum numbers of stopped requested” (¶ [0060]); “For example, picking up one rider in front of his or her house might add an additional stop, and additional route distance, to an existing route that might not be acceptable to the riders already on, or assigned to, that route” (¶ [0022]); “In another example, cargo may originate from a post office and be delivered to a plurality of individual residences, requiring multiple stops” (¶ [0024]). 
	Thus, Balva teaches a computer system (comprising software applications) that is configured to collect historical information for training a machine learning model. Further, the historical information includes historical rides requested (such as cargo delivery requests), the types of vehicles used for the requests, and the amount of capacity required for each delivery request – where each type of vehicle has different amounts/configurations of capacity; equivalent to receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs including capacity of at least one predetermined transportation vessel type. Further, Balva teaches that the cargo delivery requests may encompass deliveries originating and ending between central distribution centers (such as a post offices, stores, offices, or warehouses) (¶ [0024]) and that the historical data further includes information associated with routes that were assigned and delivered, individual trips/segments, timing, and the amount of time incurred with regard to the route/trips/segments; equivalent to the inputs including historical transit time between a plurality retail enterprise nodes in a supply chain. Further, Balva teaches that each of the historical requests and assigned routes (included in the historical data) may have included multiple stops; equivalent to the inputs including historical routes including one or more multi-point routes.

Automatically segmenting a transportation network into a plurality of clusters of retail enterprise nodes of the plurality of retail enterprise nodes in the supply chain, each of the clusters of retail enterprise nodes being identified based at least in part on, the historical routes including at least one of the one or more multi-point routes, a historical route frequency among the plurality of retail enterprise nodes, and including at least one distribution center and a plurality of retail stores;

	Balva teaches “In various embodiments, the transportation of cargo can exhibit a variety of patterns as well. In some embodiments, cargo may all originate from one or a few central distribution centers, such as a post office, a store, an office or warehouse, and the like, and be delivered to the same for different destinations” (¶ [0024]); “FIGS. 2A and 2B illustrate example origination and destination locations, and routes for serving those locations, that can be determined for a service area over a period of time” ( ¶ [0004]); “In the example mapping 200 of FIG. 2A, a set of origination points 202 and destination points 204 indicate locations […] As illustrated, there may be clusters of locations where users may want to be delivered, or objects are to be delivered, as may correspond to town centers, urban locations, or other regions” (¶ [0023]);  “historical route data for a plurality of previously-requested routes may be collected, in which each previously-requested route is either a passenger request or a cargo request, and associated with an origin, a destination, and a time […] future demand involving passenger requests and cargo requests can be predicted using the historical route data […]  a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “For a future period of time, such as 10:00 on a Wednesday in the summer for a specific geographical region with no major events listed, the historical data can be analyzed to predict the demand across that region” (¶ [0059]); “As an example, the historical data for a service area (i.e., a defined geographical region) can include information about the rides requested, including origin and destination locations, for a specific time period […] It can also include information associated with those requests, such as maximum numbers of stopped requested” (¶ [0060]); “data can be processed to determine, for example, a predicted amount of demand for each of a set of regions within a service area […] ” (¶ [0061]).
	
	Thus, Balva teaches that the cargo delivery requests may encompass deliveries originating and ending between central distribution centers (such as a post offices, stores, offices, or warehouses) (¶ [0024]) and that the system is configured to determine routes for serving locations (origination/destination locations) in a service area over a period of time, such as a future time period. Further, Balva teaches that there may be clusters of locations where objects are to be delivered, such as those associated with the future time period and proactive cargo delivery requests corresponding to a predicted amount of demand for each of a set of regions within a service area. Further, Balva teaches that historical route data for a plurality of previously-requested routes (such as the routes between the central distribution centers including stores/warehouses) may be collected (where each of the historical requests and assigned routes may have included multiple stops), such that the predicted future demand/proactive cargo delivery requests may be generated and the identified clusters of delivery location associated with the proactive cargo requests may be submitted to a simulation module; equivalent to automatically segmenting a transportation network into a plurality of clusters of retail enterprise nodes of the plurality of retail enterprise nodes in the supply chain, each of the clusters of retail enterprise nodes being identified based at least in part on the historical routes including at least one of the one or more multi-point routes, a historical route frequency among the plurality of retail enterprise nodes, and including at least one distribution center and a plurality of retail stores.

For each cluster of the plurality of clusters, identifying each of a plurality of historical routes among the plurality of retail enterprise nodes that are included in the cluster; and

	Balva teaches “there may be clusters of locations where users may want to be delivered, or objects are to be delivered, as may correspond to town centers, urban locations, or other regions […] The clustering can also vary throughout the day […] or the clustering may be primarily to locations within an urban area” (¶ [0023]); “historical route data for a plurality of previously-requested routes may be collected, in which each previously-requested route is either a passenger request or a cargo request, and associated with an origin, a destination, and a time […] future demand involving passenger requests and cargo requests can be predicted using the historical route data […]  a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated” (¶ [0016]); “historical data can also include data for the actual demand, including which routes were actually assigned and delivered” (¶ [0060]). 
	Thus, Balva teaches a system configured to determine clusters of locations (such as the central distribution centers including stores/warehouses) where objects are to be delivered during a period of time (such as being based on a predicted demand in a future time period), where the predicted demand is associated with proactive cargo delivery requests to a service area and historical data that includes the routes that were actually assigned (such as the routes between the central distribution centers including stores/warehouses); equivalent to for each cluster of the plurality of clusters, identifying each of a plurality of historical routes among the plurality of retail enterprise nodes that are included in the cluster. 

Aggregating historical shipment information to generate an anticipated demand […]; and determining […] demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand […];
	Balva teaches  “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] historical route data for a plurality of previously-requested routes may be collected, in which each previously-requested route is either a passenger request or a cargo request, and associated with an origin, a destination, and a time […] future demand involving passenger requests and cargo requests can be predicted using the historical route data […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “historical data can also include data for the actual demand, including which routes were actually assigned and delivered” (¶ [0060]); “historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand” (¶ [0059]).
	Thus, Balva teaches a system configured to determine clusters of locations (such as the central distribution centers including stores/warehouses) where objects are to be delivered during a period of time based on a predicted demand in a future time period, where the predicted demand for the locations is associated with proactive cargo delivery requests to a service area and historical data that includes the routes that were actually assigned (such as the routes between the central distribution centers including stores/warehouses); equivalent to aggregating historical shipment information to generate an anticipated demand and determining demand for each of the retail enterprise nodes that are included in the cluster by sampling the anticipated demand.
Dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on […] demand for each of the plurality of retail nodes within the transportation network, the inputs, and the plurality of historical routes, wherein at least one of the optimized routes is an optimized multi-point route; 
 
	Balva teaches a system that “can utilize various factors to plan optimized routes and select the type of vehicle for a certain route, given a finite number of each type of vehicle” (¶ [0015]);  “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand” (¶ [0059]); ““In another example, cargo may originate from a post office and be delivered to a plurality of individual residences, requiring multiple stops” (¶ [0024]).
	Thus, Balva teaches a system configured to determine an optimized routes (that may include multiple stops) for future period of time and assign the routes to particularly selected types of vehicles. Further, the determination/assignment of optimized routes is based on a predicted demand associated with historical data that includes historical rides requested (such as the cargo deliveries between the central distribution centers including stores/warehouses), the types of vehicles used for the requests, the amount of capacity required for each delivery request, historical route data, actual demand associated with service areas, and actual routes that were historically assigned; equivalent to dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on demand for each of the plurality of retail nodes within the transportation network, the inputs, and the plurality of historical routes, wherein at least one of the optimized routes is an optimized multi-point route.

Automatically determining an optimized number of transportation vessels to meet the predetermined service level based at least in part on the dynamically selected optimized routes.
	Balva teaches “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency […]  these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests […] the route manager can work with a route generation module 418 […]  and provide a set of route options that can satisfy those requests. This can include options with different numbers of vehicles, different vehicle selections or placements, and different options” (¶ [0043]); “efficiency in some embodiments can be determined based on a combination of vehicle assignment factors, as may related to static and dynamic assignments. For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed. This can provide for higher utilization of vehicles in service, but can result in a variable labor cost” (¶ [0035]); “options may be processed with a diversity manager to ensure that the ride options provided satisfy at least one diversity criterion, such as having at least a minimum difference in route taken, time, cost […] the options can be processed using a diversity functions and then ranked by a diversity score” (¶ [0014]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028]); “the proactive placement and routing can be performed based at least in part upon the predicted number of routes to be required from that location, in addition to the seat density or vehicle density used for proactive placement determinations. Thus, density matching may attempt to place the appropriate seating capacity at a location to match the demand capacity, and provide that seating capacity using an appropriate number and/or type(s) of vehicles predicted to be required for the associated route(s)” (¶ [0054]); “The demand simulator can determine simulation parameters, such as the time of day (e.g., a fifteen-minute window), a day of the week […] which can be used to run the simulation. The simulator 502 can obtain relevant data from a historical demand data repository 504, and can analyze that data using one or more predictive algorithms or processes to predict demand (and potentially other values discussed herein) for that particular time and location” (¶ [0049]); “In order to determine the anticipated demand for a point in time […] can analyze historical data for requests received, routes served, and other aspects over at least a determined period of time in the past […] data can also be analyzed for specific time periods or occurrences, such as days of the week” (¶ [0059]); “the historical data for a service area (i.e., a defined geographical region) can include information about the rides requested, including origin and destination locations, for a specific time period” (¶ [0060]); “The data can be processed to determine, for example, a predicted amount of demand for each of a set of regions within a service area […]  such that an attempt can be made to provide sufficient capacity for each predicted trip […] As mentioned, a similar approach can be taken to anticipate the destinations for the predicted demand, which can be used to select routes, assign vehicles, and take other such actions” (¶ [0061]. 
	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests. Further, the system seeks to satisfy optimization goals based on metrics such as service delivery efficiency, where the service delivery efficiency corresponds to an optimal, cost efficient assignment of vehicles associated with static/dynamic cost models such that cost can be minimized. Further, the system configured to predict a future demand at particular locations/regions in a service area based on historical data associated with a particular relevant day and locations. Furthermore, the optimization process includes generating a set of route options with different numbers of vehicles and determining an appropriate number of vehicles predicted to be required for the associated optimized routes, where the predicted demand (based on historical data associated with a selected day and location) is utilized by the system for generating the set of route options and determining an appropriate number of vehicles predicted to be required for the associated optimized routes; equivalent to determining the optimized number of transportation vessels to meet the predetermined service level based on at least the selected or more clusters and the dynamically selected optimized routes.

	Although Balva teaches a system configured to predict a future demand at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical data and generating optimized routes based on the predicted demand, Balva does not explicitly teach aggregating historical shipment information to generate an anticipated demand curve and determining inventory demand for each of the retail enterprise nodes by sampling the anticipated demand curve. 

	 However, Suguru teaches the following:
Aggregating historical shipment information to generate an anticipated demand curve; and determining inventory demand for each of the retail enterprise nodes […] by sampling the anticipated demand curve;
	Suguru teaches “The present invention, goods and merchandise, relates inventory control system various articles of parts and the like” (¶ [0001]); “The periodic inventory management scheme of the article, it is conceivable method and system for performing an order of articles regularly, delivery of the article is performed periodically […] At that time, order quantity of the article, is determined on the basis of the projected demand of the future” (¶ [0002]); “database of sales/shipment and (Hereinafter, the database is abbreviated to DB) 14, orders DB15 […] The track record DB14, past sales volumes and shipments of performance on certain goods […] Orders DB15 the past of orders received is stored for each article” (¶ [0017]); “Forecast quantity calculation unit 21, based on data of actual DB14 and orders DB 15, predicts the demand within a predetermined time period” (¶ [0020]); “order quantity (= demand forecast amount - stock on hand - ordering the remaining + safety stock: to calculate the [formula 1])” (¶ [0019]);“The demand forecast amount calculating unit 21, to set such a prediction target period, from performance DB14 and orders DB15, simple moving average method […] simple exponential smoothing, secondary exponential smoothing […] fitting and logistic curve, Gompertz curve […] the various statistical to calculate the demand forecast amount by using a calculation method” (¶ [0021]). 
	Thus, Suguru teaches an inventory control system that is configured to periodically order items/articles for delivery based on a projected future demand. The system may comprise a sales/shipment database that includes information associated with historical sales and shipment volumes for particular goods, and an order database that stores historical information associated with past orders for each particular good. The system may use the information from these databases (historical sales volumes, shipment volumes, and order volumes) to calculate a projected future demand using one of various statistical methods (e.g. simple moving average, fitting/logistic curves, Gompertz curves, etc.). As such, the system may utilize the projected future demand for each of these goods to periodically order and replenish an inventory of the goods; equivalent to aggregating historical shipment information to generate an anticipated demand curve and determining inventory demand for each of the retail enterprise nodes by sampling the anticipated demand curve.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva with the teachings of Suguru by incorporating the features for calculating a projected future demand for inventory (based on collected historical sales volume, shipment volume, and order volume) using statistical methods/models (including fit and logistic curves) and performing an order to replenish the inventory based on the projected future demand, as taught by Suguru, into the system of Balva that is configured to predict a future inventory demand at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical request data (shipment/order volumes) and generate optimized routes based on the predicted demand. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Balva to calculate a future demand for inventory at a plurality of retail enterprise nodes included in a cluster) based on historical shipment/order volume data by using statistical methods (e.g. a fit/logistic curve) and generating optimized routes for transportation vehicles based on the predicted demand. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further help “to reduce the shortage or waste inventory” (¶ [0004]) and “achieve a reduction of inventory costs”(¶ [0035]), as suggested by Suguru. 

	Although Balva/Suguru teaches a system configured to predict a future inventory demands at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical shipment/order volume data and generating optimized routes based on the predicted demand, Balva/Suguru does not explicitly teach features for selecting optimized routes based at least in part on the inventory demand for each of the plurality of retail nodes. 

	However, Li teaches the following:
	Dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on the inventory demand for each of the plurality of retail nodes […]; 
	Li teaches “a system for projecting demand data. The system and method may include forecasting demand for a time period […] Demand may be projected for the time period based on the weighting factor and historical demand data.” (see abstract); “an order replenishment management system 100 may receive demand data including sales and inventory data from retailers, warehouses and similar target sources and then generates orders for shipment of products from source locations like factories and distribution centers in order to meet the demand generated by target locations” (¶ [0016]); “ demand data that is received from the retailers, warehouses and similar sources is processed to predict the future demand for a set of products (block 103).” (¶ [0017]); “The projected demand data may be used to determine the best manner of transporting a set of products to a target location (block 105). The determination of a route for sending products to the target location may involve the analysis of the availability of demand products at various source locations, the cost of shipping the products from the source location to the target location and the utilization of the capacity of a transport for shipping the products from the source locations to the target location.” (¶ [0018]).
	Thus, Li teaches a system configured to determine a future demand for a set of products at a target location (e.g. retailers, warehouses, etc.) based on historical demand data. The system may then use the projected future demand for the products to determine the best manner/route for transporting the products to the target locations; equivalent to dynamically selecting optimized routes for a plurality of transportation vessels across the plurality of clusters based at least in part on the inventory demand for each of the plurality of retail nodes.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru with the teachings of Li by incorporating the features for determining a future demand for products at a plurality of target locations (retailers) and using the projected future demand to determine the best routes for transporting the products to the target locations, as taught by Li, into the system of Balva/Suguru that is configured to generate optimized routes for vehicles in a transportation network based on a predicted demand associated with locations within an area. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Balva/Suguru to predict a future inventory demand at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical request data (historical shipment/order volume) and generate optimized routes based on the predicted inventory demand. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further help “fulfill demand and improve production levels” (¶ [0004) and “minimize shortfalls or overstocking” (¶ [0036]), as suggested by Li. 

Claim 3: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:

	Wherein the optimized route is further based on the predetermined service level.
	Balva teaches “future demand involving passenger requests and cargo requests can be predicted […] cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency […]  these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can […] can attempt to determine the best selection of routes to satisfy the various requests […] This can include options with different numbers of vehicles, different vehicle selections or placements” (¶ [0043]); “efficiency in some embodiments can be determined based on a combination of vehicle assignment factors, as may related to static and dynamic assignments. For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed. This can provide for higher utilization of vehicles in service, but can result in a variable labor cost” (¶ [0035]); “options may be processed with a diversity manager to ensure that the ride options provided satisfy at least one diversity criterion, such as having at least a minimum difference in route taken, time, cost […] the options can be processed using a diversity functions and then ranked by a diversity score” (¶ [0014]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028]).
	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests. Further, the system seeks to satisfy optimization goals based on metrics such as service delivery efficiency, where the service delivery efficiency corresponds to an optimal, cost efficient assignment of vehicles associated with static/dynamic cost models such that cost can be minimized; equivalent to wherein the optimized route is further based on a predetermined service level.

Claim 5: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein automatically segmenting the transportation network into plurality of clusters of retail enterprise nodes further includes: receiving a new retail enterprise node; identifying at least one cluster, the at least one cluster capable of including the new retail enterprise node; 36Attorney Docket No.: 16386.0206USI1-201902920 generating a new route including the new retail enterprise node; and generating a set of outputs including the new route, an estimated minimum route length and an estimated maximum route length.

	Balva teaches “cargo may all originate from one or a few central distribution centers, such as a post office, a store, an office or warehouse, and the like, and be delivered to the same for different destinations” (¶ [0024]); “demand simulator 502 can provide the prediction information to the route generation and/or optimization components 418, 420, which can utilize this information to determine routing of vehicle based at least in part upon the predicted demand […] This includes proactively moving vehicles, assigning routes and vehicles based on predicted destinations […]  the route generation module 418 can generate a set of routing options based on the received and fake requests for a specified area over a specified period of time” ( ¶ [0050]); “The vehicle can be proactively placed […] there can also be a mechanism for ensuring that actual ride requests take priority over these fake ride requests used for vehicle positioning and other such purposes […] the false request generator 506 or route manager 414 can monitor the actual requests, and if necessary can submit a request to cancel the fake request […] The routing and placement can also be monitored and updated over time, such as to account for variations in actual demand across the service area” (¶ [0051]); “ users can either suggest route information or provide information that corresponds to a route that would be desired by the user […] This can include, for example, an origination location, a destination location, a desired pickup time […] Other values can be provided as well, as may relate to a maximum duration or trip length […] these values may have maximum or minimum values […] The route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests […] the route manager can work with a route generation module 418 that can take the inputs from the various requests and provide a set of route options that can satisfy those requests […]  an option can be provided for each request […] which the user can then accept or reject” (¶ [0043]). 

	Thus, Balva teaches a system wherein cargo may all originate from one or a few central distribution centers, such as a post office, a store, an office or warehouse, and the like, and be delivered to the same for different destinations. Further, the system is configured to generate a set of proactive/fake requests for a service area based on a predicted demand (equivalent to segmenting a transportation network into a plurality of clusters of retail enterprise nodes) and updating the routing/placement of vehicles in the service area based on monitoring the actual demand across the service area. The actual demand may be based on receiving actual transportation requests within a particular service area, such that a vehicle that was proactively placed according to a proactive/fake requests may be assigned a route according to the updated newly received actual request (equivalent to receiving a new retail enterprise node; identifying at least one cluster, the at least one cluster capable of including the new retail enterprise node; 36Attorney Docket No.: 16386.0206USI1-201902920 generating a new route including the new retail enterprise node). Further, Balva teaches that the system may generate a set of route options that satisfy a requesting user’s inputs (including a minimum and maximum trip length) and present the set of route options to the user for acceptance or rejection. Thus, the set of route options for a new actual request that are generated according to satisfying a minimum/maximum trip length is equivalent to generating a new route including the new retail enterprise node; and generating a set of outputs including the new route, an estimated minimum route length and an estimated maximum route length.

Claim 7: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:

Wherein the […] demand comprises a daily […] demand. 
	Balva teaches “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection. Specifically, historical route data for a plurality of previously-requested routes may be collected, in which each previously-requested route is either a passenger request or a cargo request, and associated with an origin, a destination, and a time” (¶ [0016]); “the demand simulator can determine simulation parameters, such as the time of day (e.g., a fifteen minute window), a day of the week, a season, and special events or planned occurrences (e.g., construction), which can be used to run the simulation […] The simulator 502 can obtain relevant data from a historical demand data repository 504, and can analyze that data using one or more predictive algorithms or processes to predict demand” (¶ [0049]). 
	Thus, Balva teaches a system that may generate optimized routes based on an estimated future demand. The estimated future demand is based on historical demand data that may be associated with a particular day of the week and may be further based on historical route data that indicates historical transportation requests associated with particular times; equivalent to wherein the demand comprises a daily demand.

	However, Balva does not explicitly teach wherein the inventory demand comprises a daily inventory demand. 

	However, Suguru teaches the following:
	Wherein the inventory demand comprises a daily inventory demand. 
	Suguru teaches “The periodic inventory management scheme of the article, it is conceivable method and system for performing an order of articles regularly, delivery of the article is performed periodically […] At that time, order quantity of the article, is determined on the basis of the projected demand of the future” (¶ [0002]); “Forecast quantity calculation unit 21, based on data of actual DB14 and orders DB 15, predicts the demand within a predetermined time period” (¶ [0020]); “Here, first, set the delivery period of the periodic delivery at step S1. The delivery period is a prediction target period for calculating the forecast quantity […] The delivery period (forecast period), for one week, but any period such as one month can be set, about 5 to 7 days” (¶ [0030]); “with regard to the demand forecast amount, including the fluctuation of the period, there is a method to estimate based on actual demand per period, when the demand forecast amount per day that can be envisaged” (¶ [0039]).
	Thus, Suguru teaches an inventory control system that is configured to periodically order items/articles for delivery based on a projected future demand. The system may comprise a sales/shipment database that includes information associated with historical sales and shipment volumes for particular goods, and an order database that stores historical information associated with past orders for each particular good. The system may use the information from these databases (historical sales volumes, shipment volumes, and order volumes) to calculate and predict a demand for a predetermined time period, where the time period may be set to any period such a per day; equivalent to wherein the inventory demand comprises a daily inventory demand.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva with the teachings of Suguru by incorporating the features for calculating a future demand for inventory over a predetermined time period (e.g. per day, per week, etc.) and performing an order to replenish the inventory based on the projected future demand, as taught by Suguru, into the system of Balva that is configured to predict a future inventory demand at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical request data (shipment/order volumes) and generate optimized routes based on the predicted demand. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Balva to calculate a future demand for inventory per day at a plurality of retail enterprise nodes included in a cluster) based on historical shipment/order volume data by using statistical methods (e.g. a fit/logistic curve) and generating optimized routes for transportation vehicles based on the predicted demand. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further help “to reduce the shortage or waste inventory” (¶ [0004]) and “achieve a reduction of inventory costs” (¶ [0035]), as suggested by Suguru. 

Claim 8: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein dynamically selected optimized routes are further based on constraints selected from […] demand, and […].
	Balva teaches a system that “can utilize various factors to plan optimized routes and select the type of vehicle for a certain route, given a finite number of each type of vehicle” (¶ [0015]);  “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time and assign the routes to vehicles of the transportation service” (¶ [0016]); “historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand” (¶ [0059]).

	Thus, Balva teaches a system configured to determine optimized routes for future period of time and assign the routes to particularly selected types of vehicles. Further, the determination/assignment of optimized routes is based on a predicted demand associated with historical data that includes historical rides requested, the types of vehicles used for the requests, the amount of capacity required for each delivery request, historical route data, actual demand associated with service areas, and actual routes that were historically assigned in the associated service areas; equivalent to wherein dynamically selected optimized routes are further based on constraints selected from location demand.

	Balva/Suguru does not explicitly teach wherein dynamically selected optimized routes are further based on constraints selected from retail store demand.

	However, Li teaches the following:
	Wherein dynamically selected optimized routes are further based on constraints selected from retail store demand; 
	Li teaches “a system for projecting demand data. The system and method may include forecasting demand for a time period […] Demand may be projected for the time period based on the weighting factor and historical demand data.” (see abstract); “an order replenishment management system 100 may receive demand data including sales and inventory data from retailers, warehouses and similar target sources and then generates orders for shipment of products from source locations like factories and distribution centers in order to meet the demand generated by target locations” (¶ [0016]); “ demand data that is received from the retailers, warehouses and similar sources is processed to predict the future demand for a set of products (block 103).” (¶ [0017]); “The projected demand data may be used to determine the best manner of transporting a set of products to a target location (block 105). The determination of a route for sending products to the target location may involve the analysis of the availability of demand products at various source locations, the cost of shipping the products from the source location to the target location and the utilization of the capacity of a transport for shipping the products from the source locations to the target location.” (¶ [0018]).
	Thus, Li teaches a system configured to determine a future demand for a set of products at a target location (e.g. retailers, warehouses, etc.) based on historical demand data. The system may then use the projected future demand for the products to determine the best manner/route for transporting the products to the target locations; equivalent to wherein dynamically selected optimized routes are further based on constraints selected from retail store demand.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru with the teachings of Li by incorporating the features for determining a future demand for products at a plurality of target locations (retailers) and using the projected future demand to determine the best routes for transporting the products to the target locations, as taught by Li, into the system of Balva/Suguru that is configured to generate optimized routes for vehicles in a transportation network based on a predicted demand associated with locations within an area. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Balva/Suguru to predict a future inventory demand at particular locations/regions (such as warehouses, distribution centers, stores, etc.) in a service area based on historical request data (historical shipment/order volume) and generate optimized routes based on the predicted inventory demand. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further help “fulfill demand and improve production levels” (¶ [0004) and “minimize shortfalls or overstocking” (¶ [0036]), as suggested by Li. 

Claim 10: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein determining the optimized number of transportation vessels is further based at least in part on determining an optimal capacity of the transportation vessels. 
	Balva teaches “the proactive placement and routing can be performed based at least in part upon the predicted number of routes to be required from that location, in addition to the seat density or vehicle density used for proactive placement determinations. Thus, density matching may attempt to place the appropriate seating capacity at a location to match the demand capacity, and provide that seating capacity using an appropriate number and/or type(s) of vehicles predicted to be required for the associated route(s)” (¶ [0054]); “ type of rider (human, animal, package, etc.)” (¶ [0060]). 
	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests. Further, Balva teaches that the system may determine a number and type of vehicles required for the associated routes in order to match a demand capacity at the locations associated with the routes; equivalent to wherein determining the optimized number of transportation vessels is further based at least in part on determining an optimal capacity of the transportation vessels.

Claim 11: Balva teaches the following:
A computing system including a data store, a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to:
	Balva teaches “FIG. 8 illustrates an example computing device 800 that can be used in accordance with various embodiments” (¶ [0068]); “ example device includes at least one main processor 902 for executing instructions stored in physical memory 904 on the device […] As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or computer-readable media as well, such as a hard drive or solid state memory functioning as data storage 906 for the device.” (¶ [0069]).

	The remaining limitations of claim 11 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 11 are rejected for the same reasons and rationale as discussed above with regard to claim 1.  

Claim 13: Balva/Suguru/Li teaches the limitations of claim 11. Further, claim 13 recites limitations that are substantially similar and analogous to claim 5. Thus, claim 13 is rejected for the same reasons and rationale discussed above with regard to claim 5. 

Claim 17: Balva/Suguru/Li teaches the limitations of claim 11. Further, Balva teaches the following:

Receive a set of constraints selected from among […] location delivery window, […] and wherein the dynamically selected optimized routes is further based on the constraints. 

	Balva teaches “future demand involving passenger requests and cargo requests can be predicted using the historical route data. In some embodiments, a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module of a vehicle selection route determination system, which can determine a set of routes for a future period of time” (¶ [0016]);  “Anticipated cargo deliveries for the future period of time may be determined 704 as well […] anticipated cargo deliveries may be previously scheduled or known prior to the future time, such as a list of deliveries that need to be made, and thus represent real known deliveries that are to be made […]  the anticipated cargo deliveries may be predicted cargo deliveries rather than actual cargo delivery requests“ (¶ [0066]); “in order to determine the set of routes, one or more passenger conditions associated with a passenger request of the predicted demand is determined […] Similarly, one or more cargo conditions associated with a cargo request of the predicted demand may be determined, in which the one or more conditions includes an amount of cargo capacity required” (¶ [0062]); “in order to determine the set of routes, a set of potential routing solutions to serve the proactive passenger and cargo requests and actual passenger and cargo requests is determined […] At least a subset of the potential routing solutions may be processed using an optimization process […] Thus, a routing solution may be selected from the set of potential routing solutions, based at least in part upon the respective quality scores” (¶ [0063]); “users can either suggest route information or provide information that corresponds to a route that would be desired by the user […]  This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time […] The route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests […] route generation module 418 that can take the inputs from the various requests and provide a set of route options that can satisfy those requests” (¶ [0043]). 

	Thus, Balva teaches a system that is configured to determine a predicted future demand for cargo deliveries based on historical cargo requests and actual cargo requests, and may generate a set of proactive/anticipated cargo requests based on the predicted future demand. Further, the system is configured to generate a set of routes to serve the proactive/actual cargo requests and satisfy an amount of cargo capacity required based on the demand, and perform an optimization process to determine an optimal routing solutions from the set of potential routing solutions.  Furthermore, Balva teaches that the system may receive user constraints for selecting an appropriate route, such as desired pickup/drop off time; equivalent to receiving a set of constraints selected from among a location delivery window wherein the dynamically selected optimized routes is further based on the constraints.

Claim 18: Balva teaches the following:
A non-transitory computer-readable medium comprising computer-executable instructions which, which executed by a computing system cause the computing system to perform a method of managing inventory items in a supply chain, the method comprising:
	Balva teaches “FIG. 8 illustrates an example computing device 800 that can be used in accordance with various embodiments” (¶ [0068]); “ example device includes at least one main processor 902 for executing instructions stored in physical memory 904 on the device […] As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or computer-readable media as well, such as a hard drive or solid state memory functioning as data storage 906 for the device.” (¶ [0069]).

	The remaining limitations of claim 18 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 18 are rejected for the same reasons and rationale as discussed above with regard to claim 1. 

Claim 19: Balva/Suguru/Li teaches the limitations of claim 18. Further, claim 19 recites limitations that are substantially similar and analogous to claim 5. Thus, claim 19 is rejected for the same reasons and rationale discussed above with regard to claim 5. 

Claim 20: Balva/Suguru/Li teaches the limitations of claim 18. Further, claim 20 recites limitations that are substantially similar and analogous to claim 12. Thus, claim 20 is rejected for the same reasons and rationale discussed above with regard to claim 12. 

Claim 22: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein the inputs are dynamic and continuously received and updated by the computing system.
	Balva teaches “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection” (¶ [0016]); “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like” (¶ [0026]); “The routing and placement can also be monitored and updated over time, such as to account for variations in actual demand across the service area” (¶ [0051]).
	Thus, Balva teaches a system configured to collect historical route data to estimate future demand, which is used for route optimization and vehicle selection. Further the route optimizations performed by the system may be updated over time based on other available data that is collected and monitored over time, including more recent ride data, ride requests, and variations in actual demands across an area; equivalent to wherein the inputs are dynamic and continuously received and updated by the computing system.

Claim 23: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein the computing system operates a database cluster and the automatically determining the number of transportation vessels is performed within the database cluster.
	Balva teaches “Much of the functionality utilized with various embodiments will be operated in a computing environment that may be operated by, or on behalf of, a service provider or entity […] There may be dedicated computing resources, or resources allocated as part of a multi-tenant or cloud environment […] The resources can utilize any of a number of operating systems and applications, and can include a number of workstations or servers […] The server(s) may also include one or more database servers for serving data requests and performing other such operations” (¶ [0071]).
	Thus, Balva teaches that the system may be embodied as a computing environment configured to perform the system operations and functions, such as the operations for determining future demand in a service area based on historical data, route optimization processes, and determining an appropriate number of vehicles predicted to be required for the optimal routes (see ¶ [0043], ¶ [0054], ¶ [0059], ¶ [0061]). The computing environment can include any number of servers, where the server(s) may include one or more database servers for performing the system operations; equivalent to wherein the computing system operates a database cluster and the automatically determining the number of transportation vessels is performed within the database cluster.

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li, in further view of Zhong et al. U.S. Publication No. 2010/0088146, hereafter known as Zhong.

Claim 2: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva/Suguru/Li does not explicitly teach, however Zhong does teach, the following:

Wherein the historical transit time between the plurality of locations includes a backhaul time between a last receiving retail store of the plurality of receiving retail stores and the at least one distribution center.
Zhong teaches “Route planning methods for use by a package delivery service provider are disclosed that satisfy a stochastic daily demand while taking advantage of drivers' route familiarity” (see abstract);  “a method is provided […] the method includes (a) selecting a new driver from a pool of unassigned drivers; (b) identifying a plurality of cells, wherein each of the plurality of cells comprises (i) a portion of a service territory and (ii) a group of one or more stops; (c) classifying one or more of the plurality of cells as core cells in response to a known service volume for each of the core cells exceeding a minimum service volume; and (d) establishing one or more core areas, wherein each of the one or more core areas comprises a localized cluster of the one or more core cells […] (f) assigning the new driver to service the new core area after selecting the new core area” ( ¶ [0011]); “A region to be served by a business may be divided into a collection of local service territories. Each service territory may include one or more hubs, from which a staff of service providers (drivers) in a fleet of vehicles may be dispatched to serve the territory” (¶ [0003]); “Each stop 42 may include one or more services, such as a parcel delivery or pickup” (¶ [0047]); “each route starts and ends at the hub 30” (¶ [0283]); “in order to identify a plurality of cells, the executable portion is further configured to assign one or more core cells to respective core areas based at least in part on one or more of a travel time associated with serving respective core cells, a cell-to-cell travel time associated with respective core areas” (claim 7); “wherein the travel time associated with serving respective core cells is determined based at least in part on one or more of a learning curve factor associated with a driver assigned to the core cell” (claim 8);  “Using historical cell visit data and applying the Driver Learning Function, each driver's dynamic performance level relative to each cell may be calculated” (¶ [0106]).

	Thus, Zhong teaches a system configured to identify a plurality of cells associated with one or more stops within a service territory and establishing a core area comprising a cluster of one or more cells within the service territory. Further, Zhong teaches that one or more hubs from which drivers are dispatched may be associated with the core areas of the service territory. Further, the system is configured to determine a travel time associated with servicing a core area (where each route for a driver to service a core area starts and ends at a hub) based on historical cell visit data of a driver for servicing core cells; equivalent to wherein the historical transit time between the plurality of retail stores includes a backhaul time between a last receiving retail store of the plurality of receiving retail store and the at least one distribution center.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of Zhong by incorporating a feature for determining a travel time associated with servicing a core area (where each route for a driver to service a core area starts and ends at a hub) based on historical cell visit data of a driver for servicing core cells, as taught by Zhong, into the system of Balva/Suguru/Li that is configured to assign optimized routes to a fleet of vehicles to perform deliveries within clusters of locations based on historical transit time information. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “construct the most efficient and effective core areas for route planning purposes” (¶ [0171]), as taught by Zhong, and when one considers “improvements in efficiency within a variable-route system can yield great dividends in performance, profitability, and overall value” (¶ [0002]), as taught by Zhong. 

Claim 12: Balva/Suguru/Li teaches the limitations of claim 11. Further, Balva/Suguru/Li does not explicitly teach, however Zhong does teach, the following:

Wherein the optimized routes are further based on stochastic inputs that are received from a stochastic database, the stochastic inputs based at least in part on the historical transportation vessel usage, historical transit times, and backhaul times. 
	
	Zhong teaches “Route planning methods for use by a package delivery service provider are disclosed that satisfy a stochastic daily demand while taking advantage of drivers' route familiarity over time” (see abstract); “Planning daily routes to a changing set of participating customers in a service territory 20 is a task sometimes referred to in the field as a random or stochastic Vehicle Routing Problem (VRP) […] the methods for planning daily routes disclosed herein include modifications and variations of the stochastic VRP ” (¶ [0050]); “ methods and systems disclosed impliedly include a method of gathering, tracking, storing, and retrieving empirical data from each element in a route planning system, including but not limited to the hubs, route plans, discrete routes, route stops, cells, sub-routes within cells, sub-route stops, parcels, as well as the drivers, vehicles, and related systems involved in accomplishing deliveries” (¶ [0140]); “present invention includes a VRP solution method adapted to include the effect of driver learning […] The route construction method may include the step of building a dynamic driver performance matrix Pmat, which may be used to store each driver's historical performance level in each cell, in terms of the percentage of standard time the driver needs to serve each cells and travel from cell to cell […] Pmat (i, k) may represent the current performance level for a driver k in a cell i. After a route plan is generated for a current day, the matrix Pmat may be updated with the day's cell assignments” (¶ [0323]); “dynamic driver performance matrix Pmat serves as a multiplier for the total time Tik needed to serve all stops in cell i by driver k, and the travel time Dij from cell i to cell j. Applying this multiplier means that, wherever the terms Tik, and Dij appear, the new terms Pmat(i,k)*Tik and Pmat(i,j)*Dij are used instead.” (¶ [0324]); “each route starts and ends at the hub 30” (¶ [0283]); executable portion is further configured to assign one or more core cells to respective core areas based at least in part on one or more of a travel time associated with serving respective core cells, a cell-to-cell travel time associated with respective core areas” (claim 7); “wherein the travel time associated with serving respective core cells is determined based at least in part on one or more of a learning curve factor associated with a driver assigned to the core cell” (claim 8);  

	Thus, Zhong teaches a system that may store historical information associated with drivers/vehicle involved in completing deliveries and is further configured to construct route plans based on a stochastic Vehicle Routing Problem (VRP). Further, Zhong teaches that the stochastic VRP method is adapted to include the effect of driver learning by building dynamic driver performance matrices (Pmat) that store each driver’s historical performance level in each cell. Further, Zhong teaches that the Pmat is based on inputs that include a total time needed to serve all stops in a cell and a travel time from cell to cell; equivalent to wherein the optimized routes are further based on stochastic inputs that are received from a stochastic database, the stochastic inputs based at least in part on the historical transportation vessel usage and historical transit times. Further, Zhong teaches that the stochastic VRP may assign one or more cells to a driver based on travel times associated with serving core cells (where each route for a driver to service a core cells starts and ends at a hub); equivalent to the stochastic inputs based at least in part on backhaul times.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of Zhong by incorporating the features for using a stochastic Vehicle Routing Problem (VRP) method to construct route assignments to a drivers, where the stochastic VRP method uses historical performance data that includes total time needed to serve all stops in a cell, travel time to complete a route (including returning to a hub), and travel times between the cells, as taught by Zhong, into the system of Balva that is configured to assign optimized routes to a fleet of vehicles to perform deliveries within clusters of locations. One of ordinary skill in the art would have been motivated to make this modification when one considers that it would be beneficial to incorporate “the stochastic VRP to produce timely and useful solutions” (¶ [0050]), as suggested by Zhong.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li, in further view of Ko et al. U.S. Publication No. 2020/0005240, hereafter known as Ko.

Claim 4: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva/Suguru/Li does not teach, however Ko does teach, the following:

Wherein the predetermined service level is at least 98%. 
	Ko teaches “on-time delivery determining unit 134 determines whether or not on-time delivery can be realized […] the on-time delivery determining unit 134 may obtain an on-time delivery success ratio that is a ratio of the number of requests that can completed on time to the total number of delivery requests and, when this on-time delivery success ratio exceeds a predetermined threshold (for example, 95 percent), may determine that on-time delivery can be realized” (¶ [0070]).  
	Thus, Ko teaches a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold (such as 95%) of on-time delivery for a set of delivery requests and planned vehicle routes; equivalent to a predetermined service level is the percentage of time that a delivery is on time.
	The Examiner notes that claimed service level percentage value of 98% is substantially similar and overlaping with the percentage values disclosed by Ko, where Ko teaches that “when this on-time delivery success ratio exceeds a predetermined threshold (for example, 95 percent), may determine that on-time delivery can be realized” (¶ [0080]). Therefore, the claimed predetermined service level value of 98% overlaps with “a predetermined threshold”, as taught by Ko, and is substantially similar to the exemplary percentage value of 95%, as taught by Ko.  Thus, Ko discloses a similar and overlapping percentage value with the claimed percentage value, and therefore it would be obvious to one of ordinary skill in the art to modify the predetermined threshold value of Ko with the claimed predetermined service level value, as the Applicant’s disclosure lacks any criticality or functional/structural significance in the claimed  value (see MPEP 2144.05 (I)). In particular, the Applicant’s Disclosure merely recites “a predetermined service level is 98%; however, other service levels are envisioned (e.g., 99%, 95%, 80% etc.). In some instances, the predetermined service level can be set by a user prior to optimization, and is freely configurable at any percentage service level” (¶ [0024]). Therefore, the Applicant’s disclosure indicates that the predetermined service level values are freely configurable (including a value of 95%) and, thus, fails to reflect any criticality or functional/structural significance in the claimed predetermined service level of 98%. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of Ko by incorporating a feature for determining whether a predetermined number of vehicles would be capable of realizing a predetermined threshold percentage value of on-time delivery for a set of delivery requests and planned vehicle routes, as taught by Ko, into the system of Balva/Suguru/Li that is configured to generate/assign optimized routes for cargo delivery requests and satisfy optimization goals based on metrics such as service delivery efficiency. One of ordinary skill in the art would have motivated to make this modification when one considers that “delivery requirements where a loading place, an off-loading place, a cargo amount, a car loading vehicle, and a work shift of a driver fluidly change can be efficiently dealt with considering a working environment of the drivers while realizing on-time delivery” (¶ [0034]), as suggested by Ko. 

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li, in further view of Ananthanarayanan et al. U.S. Patent No. 9,569,745, hereafter known as Anan, in further view of Pearlman et al. U.S. Publication No. 2014/0012634, hereafter known as Pearlman. 

Claim 6: Balva/Suguru/Li teaches the limitations of claim 1. Further, Balva teaches the following:
Generating a set of outputs including a historical route frequency […] 
	Balva teaches ““historical route data for a plurality of previously-requested routes may be collected […] future demand involving passenger requests and cargo requests can be predicted using the historical route data” (¶ [0016]); “historical data can also include data for […] which routes were actually assigned and delivered” (¶ [0060]); “data can be processed to determine, for example, a predicted amount of demand for each of a set of regions within a service area […] ” (¶ [0061]); ““historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand” (¶ [0059]).
	Thus, Balva teaches a system that is configured to collected historical route data including the actual routes that were assigned/delivered in order to determine a predicted demand for a service area. Further, the collected historical route data may be output to a machine learning model to perform the process for providing the predicted demand; equivalent to generating a set of outputs including a historical route frequency.

	Balva/Suguru/Li does not explicitly teach features for identifying all retail enterprise node combinations that have occurred in the past year and identifying historical clusters and subsequently identifying routes taken for each historical cluster and generating historical routes.
	 However, Anan teaches the following:
Wherein automatically segmenting a transportation network into a plurality of clusters of retail enterprise nodes further includes: Identifying all retail enterprise node combinations that have occurred in the past year and identifying historical clusters;
	Anan teaches “Techniques described herein are directed towards dynamically adding new pickup orders to an existing route structure […] a service provider separates a number of vendors into separate clusters based on one or more attributes” (see abstract); “service provider may be responsible for physically picking up the inbound shipments from each vendor” (col. 1: 66- col. 2:1); “one or more vendors may be grouped or clustered by region and a processor device may separately process the routes associated with that region […] routes may be planned on a per region basis” (col. 1: 59-63); “Once regional clusters have been created, they may be persisted for some duration […] regional clusters may remain fixed for some period of time (one day, one month, one year, etc.)” (col.4: 19-22); “clustering module 428 may be configured to receive pickup location data and identify various regions associated with high density pickup areas. Pickup location data may be related to historical pickup data […] One role of the clustering module 428 may be to identify appropriate regional clusters within a larger geographic area” (col. 8: 25-35). 
	Thus, Anan teaches a system that is configured to separate/group a number of vendors from which shipments are picked up into clusters by region, where the clusters may persist for one year. Further, the system may identify the regional clusters based on this information; equivalent to wherein automatically segmenting a transportation network into a plurality of clusters of retail enterprise nodes further includes identifying all retail enterprise nodes combinations that have occurred in the past year and identifying historical clusters.

Identifying routes taken for each historical cluster;
	Anan teaches “route discovery 502 may involve analyzing existing routes and vendors, such as those used in the past (extracted from historical data 504)” (col. 9: 6-8); “the service provider may estimate constraint data for a particular cluster using one or more machine learning or pattern recognition algorithms. For example, a service provider may review historical routing data” (col. 13: 8-12). 
	Thus, Anan teaches a system configured to review and analyze the historical routes used in the past that are associated with particular vendors/clusters; equivalent to identifying routes taken for each historical cluster.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of Anan by incorporating the features for separating/grouping a number of vendors from which shipments are picked up into clusters by region, storing the information for a period of time (such as a year), and identifying the historical routes used in the past year that are associated with particular vendors/clusters, as taught by Anan, into the system of Balva/Suguru/Li. One of ordinary skill in the art would have been motivated to make this modification when one considers such a feature “allows a service provider to procure capacity in advance and may result in reduced transit time and/or delivery costs” (col. 12: 58-60), as suggested by Anan.  
	Balva/Suguru/Li/Anan does not explicitly teach the feature for generating a set of outputs including a minimum historical route length and a maximum route length. 

	Pearlman teaches the following:
Generating a set of outputs including […] a minimum historical route length, and a maximum route length.
	 Pearlman teaches “dispatcher module 204 may be configured to obtain a dispatch estimated travel time 304 […]  the dispatcher 120 may take into account historical data concerning the actual travel times of past fleet routes traveled by the driver of the fleet vehicle 108” (¶ [0028]); “ driver of the fleet vehicle 108 may enter the driver estimated travel time 306 at the beginning of the fleet vehicle 108's fleet route 118  […] the driver may take into account historical data concerning his own past actual travel times of fleet routes traveled by the fleet vehicle 108 over the same or similar fleet routes to arrive at the driver estimated travel time 306 […] driver tracking module 206 may store the driver estimated travel time 306 and all updates to the driver estimated travel time 306 in the database 106 and may apply one or more weighted-average algorithms to arrive at the driver estimated travel time 306” (¶ [0029]). 
	Thus, Pearlman teaches a system that is configured to collect and store information that is associated with the past travel times of fleet vehicles traversing along a particular route, such that a weighted average may be calculated to determine a driver’s estimated travel time along the particular route. One of ordinary skill in the art would recognize that the collection of a plurality of historical travel times along a particular route includes a minimum historical route length and a maximum historical route length that are used to calculate the average, as taught by Pearlman. Thus, the features for collecting of a plurality of historical travel times associated with a particular route and outputting the data to a system module to calculate the average of the travel times along the route is equivalent to generating a set of outputs including a minimum historical route length and a maximum route length. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li/Anan with the teachings of Pearlman by incorporating the features for collecting of a plurality of historical travel times associated with a particular route and outputting the data to a system module to calculate the average of the travel times along the route, as taught by Pearlman, into the system of Balva/Suguru/Li/Anan. One of ordinary skill in the art would have been motivated to make this modification when one considers “Fleet driver safety and efficiency are of paramount concern to any organization running or managing a fleet of commercial vehicles involved in long-distance travel” (¶ [0003]), as suggested by Pearlman, and such a feature for collecting and analyzing historical travel time information associated with particular routes would “make the most effective use of such tracking data to gauge the […] efficiency of fleet vehicle drivers” (¶ [0004]), a further suggested by Pearlman. 

Claim 14: Balva/Suguru/Li teaches the limitations of claim 11. Further, claim 14 recites limitations that are substantially similar and analogous to claim 6. Thus, claim 14 is rejected for the same reasons and rationale discussed above with regard to claim 6. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li, in further view of Tajammul et al. U.S. Publication No. 2019/0180399, hereafter known as Tajammul.

Claim 15: Balva/Suguru/Li teaches the limitations of claim 11. Balva teaches the following:

Generate […] the optimized number of transportation vessels.
	Balva teaches “metrics, such as the rider's convenience, QoS compliance, and service delivery efficiency […]  these metrics can help to provide real-time optimization goals for the routing system” (¶ [0029]); “route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests […] the route manager can work with a route generation module 418 […]  and provide a set of route options that can satisfy those requests. This can include options with different numbers of vehicles, different vehicle selections or placements, and different options” (¶ [0043]); “efficiency in some embodiments can be determined based on a combination of vehicle assignment factors, as may related to static and dynamic assignments. For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed. This can provide for higher utilization of vehicles in service, but can result in a variable labor cost” (¶ [0035]); “options may be processed with a diversity manager to ensure that the ride options provided satisfy at least one diversity criterion, such as having at least a minimum difference in route taken, time, cost […] the options can be processed using a diversity functions and then ranked by a diversity score” (¶ [0014]); “optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028]); “the proactive placement and routing can be performed based at least in part upon the predicted number of routes to be required from that location, in addition to the seat density or vehicle density used for proactive placement determinations. Thus, density matching may attempt to place the appropriate seating capacity at a location to match the demand capacity, and provide that seating capacity using an appropriate number and/or type(s) of vehicles predicted to be required for the associated route(s)” (¶ [0054]). 

	Thus, Balva teaches a system configured to select vehicles and optimized routes for cargo delivery requests. Further, the system seeks to satisfy optimization goals based on metrics such as service delivery efficiency, where the service delivery efficiency corresponds to an optimal, cost efficient assignment of vehicles associated with static/dynamic cost models such that cost can be minimized; equivalent to an optimized route being based on a predetermined service level. Further, the optimization process includes generating a set of route options with different numbers of vehicles and determining an appropriate number of vehicles predicted to be required for the associated optimized routes; equivalent to generating a number of transportation vessels to meet the predetermined service level based on the dynamically selected optimized routes.

	Although Balva teaches a system configured to generate a number of transportation vessels to meet the predetermined service level based on the dynamically selected optimized routes, Balva/Suguru/Li does not explicitly teach a feature for generating a user interface providing a selectable view of the optimized number of transportation vessel required. 
	However, Tajammul does teach, the following:
Generate a user interface to provide a selectable view of the optimized number of transportation vessels;
	Tajammul teaches “a forecasting platform that generates a set of simulated work orders and a set of simulated schedules that forecast a change in production to enable a client organization to prepare for change” (¶ [0010]); “if user device 210 has provided a projected work order increase between 10% and 15%, forecasting platform 230 can automatically perform a set of separate simulations based on projected work order increases of 10%, 11%, 12%, 13%, 14%, and 15%.”(¶ [0069]); “forecasting platform can determine a set of capacity values associated with operational resources needed to carry out the set of simulated schedules […] a capacity value indicating a ratio between a total number of vehicles associated with the client organization and a total number of vehicles assigned to carry out the set of simulated work orders” (¶ [0034]); “the forecasting platform can determine that a capacity value satisfies a threshold capacity value […] compare the set of capacity values to one or more threshold capacity values to determine whether current operational resources of the client organization are able to efficiently and effectively perform the set of simulated work orders […] a second threshold capacity value associated with a number (e.g., a total, a ratio, etc.) of vehicles needed to perform the set of simulated work orders” (¶ [0035]); “generate a recommendation associated with a hiring decision based on determining that the capacity value, of the set of capacity values, satisfies the threshold capacity value of the one or more threshold capacity values” (claim 12); “Device 300 can correspond to user device 210, data source 220, and/or forecasting platform 230. […] device 300 can include […] an output component 360, and a communication interface 370” (¶ [0056]); “Communication interface 370 […]enables device 300 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections.” (¶ [0060]); “the forecasting platform can provide the one or more recommendations for display on a user interface of the user device […] the forecasting platform can implement the recommendation based on a request from the user device” (¶ [0039]); “the one or more recommendations can include a recommendation associated with making a hiring decision (e.g., a decision to hire additional drivers, a decision to hire fewer drivers, etc.), a recommendation associated with a vehicle management decision (e.g., to purchase additional vehicles, to purchase fewer vehicles or to sell existing vehicles, etc.)” (¶ [0102]]). 
	Thus, Tajammul teaches that the platform can perform a set of simulations based on predetermined projected work order increases of 10%, 11%, 12%, 13%, 14%, or 15% indicated in a request (equivalent to the predetermined service levels) such that the platform may generate vehicle hiring/purchasing recommendations that would efficiently enable an organization to perform the set of simulated work orders; equivalent to the optimized number of transportation vessels required to meet a predetermined service level at one or more of the plurality of pairs of location. Further, Tajammul teaches that the platform is configured to display the recommendations on a user device, where the user may select to implement the recommendations; equivalent to a user interface providing a selectable view of the optimized number of transportation vessels required.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of Tajammul by incorporating the features for generating vehicle hiring/purchasing recommendations that would efficiently enable an organization to perform the set of simulated work orders and display the recommendations on a user device, where the user may select to implement the recommendations, as taught by Tajammul, into the system of Balva/Suguru/Li that is configured to estimate a future demand and determining an appropriate number of vehicles predicted to be required for optimized routes according to the future demand. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve efficiency of processes within the client organization” (¶ [0087]), as suggested by Tajammul, such that a service providing organization in the system of Balva/Suguru/Li could be presented with a hiring/purchasing recommendation to satisfy an estimated future demand of transportation requests. 

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in view of Suguru et al. JP2009187151A, hereafter known as Suguru, in further view of Li et al. U.S. Publication No. 2005/0075920, hereafter known as Li, in further view of McCardel et al. U.S. Patent No. 10,373,099, hereafter known as McCardel. 

Claim 16: Balva/Suguru/Li teaches the limitations of claim 11. Further, Balva teaches the following:

Generate via the computing system, a user interface to provide a selectable view of the clusters of retail enterprise nodes and the selected optimized route. 
	Balva teaches “embodiments can utilize at least one objective function to determine route options […] optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options […]objective function can serve as an overall measure of quality of a routing solution, set of proposed routing options, or past routing selections […] the routing option with the highest route score will be selected” (¶ [0028]); “users can either suggest route information or provide information that corresponds to a route that would be desired by the user […] route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests […] an option can be provided for each request […] which the user can then accept or reject” (¶ [0043]); “an application on a client device 402 may instead present the available options from which a user can select” (¶ [0042]). 
	Thus, Balva teaches a system configured to determine a best/optimal route for a transportation request, where the route option may be displayed to a client device for acceptance or rejection; equivalent to generating via the computing system, a user interface providing the selected optimized route.

	Balva/Suguru/Li does not explicitly teach generating via the computing system, a user interface providing a selectable view of the clusters of retail enterprise nodes.

	However McCardel teaches the following:
Generating via the computing system, a user interface providing a selectable view of the clusters of retail enterprise nodes.
	McCardel teaches “systems described herein can define various geographic regions using location and census data and identify the defined geographic regions in which stores are located. Using shipment data and micro-market data, the systems described herein can then identify the geographic regions that items are shipped to, identify the demand for such items in the geographic regions […] Such information can be displayed in an interactive user interface that allows a user to view the geographic clustering of item demand, identify potential opportunities for correcting shipment misalignment, and/or correct identified shipment misalignments.” (see abstract); “A computer-implemented method of accessing one or more databases in order to determine information related to routing of an item and providing the determined information to a user in an interactive user interface” (see claim 1).
	Thus, McCardel teaches a system configured to identify geographic regions that items are shipped to and demand for such items in the geographic regions. Further, McCardel teaches that this information can be displayed in an interactive user interface that allows a user to view the geographic clustering of item demand; equivalent to generating via the computing system, a user interface providing a selectable view of the clusters of retail enterprise nodes..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva/Suguru/Li with the teachings of McCardel by incorporating the feature for displaying the geographic clustering of item demand for a plurality of geographical regions on an interactive user interface, as taught by McCardel, into the system of Balva/Suguru/Li that is configured to estimate a future demand in a plurality of service areas and generate proactive cargo requests according to the estimate future demand. One of ordinary skill in the art would have been motivated to make this modification when one considers that the “interactive and dynamic user interfaces include improved human-computer interactions that may provide reduced mental workloads, improved decision-making, reduced work stress, and/or the like, for a user. For example, user interaction with the interactive user interfaces described herein may provide an optimized display of time-varying report-related information and may enable a user to more quickly access, navigate, assess, and digest such information” (col. 4: 33-41), as suggested by McCardel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628